04/27/2021



                                                                                   Case Number: DA 21-0098
         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 21-0098


IN THE MATTER OF:

A.H.R.,

         Youth in Need of Care.


                    ORDER GRANTING MOTION FOR
                      FIRST EXTENSION OF TIME


         Upon consideration of Appellant’s Father’s motion for extension of

time, and good cause appearing therefore, Appellant Father is granted an

extension of time until June 4, 2021, to prepare, serve, and file his Opening

Brief.

         No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               April1 27 2021
                                                                            PAGE